992 F.2d 1216
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lawrence CARPENTER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-4197.
United States Court of Appeals, Sixth Circuit.
April 28, 1993.

Before:  KEITH and SUHRHEINRICH, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Lawrence Carpenter appeals a district court judgment affirming the Secretary's denial of his application for social security disability insurance benefits.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Carpenter has not requested oral argument and, therefore, is deemed to have waived oral argument.   The Secretary has expressly waived oral argument.


2
Carpenter filed an application for social security disability insurance benefits with the Secretary, alleging that he suffered from dizziness, tremors, pain, and shortness of breath.   Following a hearing, the administrative law judge (ALJ) determined that Carpenter was not disabled because he had the residual functional capacity to perform a significant number of jobs in the economy.   The Appeals Council affirmed the ALJ's determination.


3
Carpenter then filed a complaint seeking a review of the Secretary's decision.   The district court held that substantial evidence existed to support the Secretary's decision and granted summary judgment for the Secretary.   Carpenter has filed a timely appeal.


4
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   See Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).   The vocational expert's testimony constitutes substantial evidence to support the Secretary's findings that Carpenter was capable of performing a significant number of jobs in the economy.   Bradford v. Secretary of the Dep't of Health and Human Servs., 803 F.2d 871, 874 (6th Cir.1986) (per curiam).   Carpenter's subjective complaint of pain does not satisfy the two-part test announced in  Duncan v. Secretary of Health and Human Servs., 801 F.2d 847, 853 (6th Cir.1986).   Finally, the ALJ's credibility determination was proper.   See Siterlet v. Secretary of Health and Human Servs., 823 F.2d 918, 920 (6th Cir.1987) (per curiam).


5
Accordingly, we affirm the district court's judgment for the reasons set forth in the district court opinion entered on September 22, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.